Citation Nr: 0117624	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00 - 09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, 
including on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from November 1988 to 
January 1990, and was permanently retired due to disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1, 
1999, from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  That decision denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, 
including on an extraschedular basis. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  
The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has not been 
obtained by the RO, and that VA's duty of notification to the 
claimant of required information and evidence and its duty to 
assist a claimant in obtaining all evidence necessary to 
substantiate his claims have not been fully met.  The Board 
further finds that Remand is warranted for the following 
reasons:

Although the appellant has stated that he has been in receipt 
of Chapter 31 Vocational Rehabilitation & Education benefits, 
the VR&C folder is not associated with the claims folder.  
The RO should obtain the veteran's complete VR&C folder, 
together with a current assessment as to the feasibility of 
Chapter 31 vocational rehabilitation or educational training 
of the veteran under Chapter 31, 38 U.S.C.A. (West 1991).  
The VR & E folder, including that assessment, should then be 
associated with the claims folder until this appeal is 
completed.

The RO should schedule VA specialist examinations for each of 
the veteran's service-connected disabilities by examiners who 
have reviewed his claims folder, and those examination 
reports should include medical opinions as to the impact of 
each such disability upon the veteran's employability.  
Service connection is currently in effect for chronic 
lumbosacral strain as secondary to the veteran's service-
connected right knee disarticulation, and is evaluated as 10 
percent disabling.  However, a magnetic resonance imaging 
(MRI) scan in July 1999 revealed desiccation and narrowing in 
the L5-S1 disc space, with posterolateral and lateral disc 
space protrusion indenting and compressing the ventral thecal 
sac to the left and moderately compressing and displacing the 
L5-S1 nerve root.  A small amount of disc material also 
extends into the inferior aspect of the left L5-S1 foramen, 
with mild narrowing but without definite compression.  The 
report of VA examination conducted in July 1999 did not 
indicate that the examiner reviewed the veteran's claims 
folder, and there is no indication that the examiner was 
aware of the cited MRI findings.  The RO should obtain 
another VA examination and a medical opinion as to whether it 
is at least as likely as not that the veteran's service-
connected knee or back disabilities caused or worsened his 
currently manifested degenerative disc disease of the lumbar 
spine, L5-S1.  

In addition, the veteran has testified at his videoconference 
hearing that his right hip disability, including arthritis, 
is due to and the result of the altered gait caused by his 
service-connected right knee disability or instability in his 
service-connected left knee.  That claim must be developed, 
the veteran afforded a VA medical examination with a medical 
opinion, and the claim adjudicated before the Board can 
address the issue of entitlement to service connection for 
secondary service connection for a right hip disability, 
including arthritis.  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The best evidence would be a 
medical opinion from a physician who has reviewed his medical 
records expressing a medical opinion as to whether it is at 
least as likely as not that his current degenerative disc 
disease of the lumbar spine, L5-S1, and his right hip 
disability, including arthritis, were caused or worsened by 
one or more of his service-connected disabilities. 

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for any 
service-connected disability since 
December 1998, including any emergency 
room treatment records.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Toledo, VAMC, Ann Arbor, the VA 
outpatient clinic, Glendale, and any 
other VA medical facility since December 
1998.

2.  The veteran's Chapter 31 VR & E 
folder must be obtained and associated 
with the claims folder, as well as a 
current statement from the RO's VR & E 
division addressing the current 
feasibility of vocational rehabilitation 
and education training of the veteran.  

3.  The RO should further arrange for 
orthopedic and neurologic examinations of 
the veteran by qualified specialists to 
determine the nature, extent, and 
disabling manifestations of each of the 
veteran's service-connected disabilities.  
In addition, the examining specialists 
should express their opinions as to 
whether it is at least as likely as not 
that the veteran's current right hip 
disability, including arthritis, and his 
current degenerative disc disease of the 
lumbar spine, L5-S1, were caused or 
worsened by his service-connected right 
knee disability, his lumbosacral strain, 
or any other service-connected 
disability.  The claims folder must be 
made available to the examiners and 
reviewed prior to their examinations.  
All necessary and appropriate diagnostic 
tests and procedures should be conducted, 
including MRI examinations of any joint 
affected (except the lumbar spine), and 
the examiners should each express an 
opinion as to whether any arthritis 
demonstrated in any joint examined is 
secondary to one or more of the veteran's 
service-connected disabilities.  The 
examining physicians should specifically 
address matters of weakened movement, 
excess fatigability, incoordination, and 
loss of function due to pain on use or 
during flare-ups, as provided by 
38 C.F.R. Part 4,§§ 4.40 and 4.45.  The 
examining physicians should each be asked 
to state their opinions, with complete 
rationale, as to the impact of each of 
the veteran's service-connected 
disabilities on his employability.  A 
complete rationale for all opinions 
expressed must be provided.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examinations reports do not affirmatively 
state that the examiners reviewed the 
veteran's claims folder, or if any 
requested medical opinions are not 
provided, appropriate corrective action 
should be implemented prior to returning 
the claim to the Board.  

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the evaluations for each of 
the veteran's service-connected 
disabilities, including whether any joint 
arthritis found present is related to the 
service-connected disability affecting 
that joint; adjudicate the issues of 
secondary service connection for 
degenerative disc disease of the lumbar 
spine, L5-S1, and a right hip disability, 
including arthritis; and readjudicate the 
claim for a total disability rating based 
on unemployability due to service-
connected disabilities.  

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefits sought on appeal remain denied, the appellant 
and his representative should be provided a supplemental 
statement of the case.  That supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



